DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the amendment filed 3/15/2021. Claim 1 is cancelled. Claims 2, 11 and 23 are currently amended. Claims 2-31 are currently pending.

Allowable Subject Matter
3.	Claims 2-31 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The closest prior art Connor (US 2015/0379238) teaches a wearable imaging device for monitoring food consumption using gesture recognition. The invention comprises devices and methods which use a wearable camera and gesture recognition in order to identify when a person is eating. Eating-related gestures are recognized by tracking the configuration and movement of a person's thumb, a person's index finger, a portion of food, and/or a food-transporting object (such as a fork, spoon, chop stick, drinking glass, beverage can, cup, mug, or bowl). These devices and methods can help people to better manage their food consumption, energy balance, and weight (See, for example, Connor: abstract; ¶¶ [0027]; FIGS. 5-20).
	The next closest prior art is Carmi (US 2016/0132642) teaches a device and method for monitoring food intake. The device includes at least one camera to acquire a series of images of at least a partial view of a manipulable limb of the user. A processor is configured to apply a probabilistic model to determine based on the series of images if a motion of the limb corresponds to at least one predetermined gesture that is indicative of taking a bite. A recorded sequence of events is updated when the motion is determined to correspond to a predetermined gesture. A signaling unit is operable by the processor to produce a signal that is sensible by the user, the signal being indicative of the updating of the sequence of events (See, for example, Carmi: abstract; ¶¶ [0003]-[0022]; FIGS. 1-9B).
	The prior art does not teach and/or suggest, inter alia, “determining, using the processor, a stored state, the stored state being a state from a set of states that includes an in-event state and an out-of-event state, wherein the processor processes gesture indications differently in the in-event state and in the out-of-event state; when in the out-of-event state, determining, using the processor and based on the first gesture, a start of at least one behavior event corresponding to the potential behavior event, based on detection of a single event with a confidence level above a predetermined confidence level or based on a sequence of two or more sensed gestures; activating, upon determining the start of the at least one behavior event, at least one sensor or component of a food intake tracking system: collecting, from the at least one sensor or component after activation, data or information related to the at least one behavior event: providing storage for event-specific parameters, initialized for the at least one behavior event; determining, when in the in-event state, a sequence of gestures related to the at least one behavior event; and deriving the event-specific parameters about the at least one behavior event from the sequence of gestures.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863.  The examiner can normally be reached on M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686